Citation Nr: 1418216	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1955 to July 1957.  The Veteran died in September 2006.  The appellant seeks surviving spouse benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2010, the Board Remanded the appeal for additional development.  

The Board has reviewed the physical file and the Virtual VA electronic claims file.  


FINDINGS OF FACT

1.  The Veteran died in September 2006 of pulmonary embolism due to lung cancer.  

2.  At the time of the Veteran's death, service connection was in effect for spine disease related to Pott's disease.  

3.  Lung cancer diagnosed some 50 years after the Veteran's service discharge was not etiologically related to the Veteran's active service, and service-connected spine disability, or medications used to treat pain for that disability, did not contribute substantially and materially to the Veteran's death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause the Veteran's death or substantially and materially contribute to the Veteran's cause of death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

When VA receives a detailed claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant. Specifically, the notice must include a statement of the conditions, if any, for which a veteran was service-connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The record shows that the appellant was mailed a letter in December 2006 advising her of what evidence was needed to substantiate her claim of entitlement to DIC and of the evidence that she should submit and that which VA would obtain on her behalf.  The notice did not comply with the Hupp requirements, because the appellant was not informed of the disabilities for which service connection had been established during the Veteran's lifetime.  However, neither the appellant nor her representative has alleged prejudice with respect to notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Further, the Board finds that the notice defect was cured by actual knowledge on the part of the claimant of what was needed to substantiate the claim and that further development with regard to VA's duty to notify under VCAA would serve no useful purpose.  The appellant's argument for service connection for the cause of the Veteran's death centers around the assertion that the medication he was taking for his service-connected disabilities contributed his or hastened his death.  Actual knowledge of the missing Hupp notice elements is clearly shown. 

The Board also finds the appellant has been afforded adequate assistance in response to her claim.  The Veteran's service medical records are on file, VA treatment notes have been obtained, a VA nexus opinion has been obtained, and the Veteran's death certificate is on file.  All development directed in the Board's remand has been conducted. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, the Board finds that the development conducted at the direction of the July 2010 Board remand is adequate and there is no bar to proceeding with a final decision at this time.

Legal Criteria 

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2013).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2013).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013); Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  To deny a claim on its merits, the evidence must preponderate against the claim. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The appellant has asserted that the Veteran's lung cancer, which caused his death, was worsened by his service-connected spine disease.  Specifically, she has asserted that the medication the Veteran took for his spine disease pain was so strong that it masked the symptoms of his lung cancer, thus allowing the cancer to develop into an advanced stage.  

According to the death certificate, the Veteran died of large cell lung cancer.  At the time of his death, the Veteran was service-connected for spine disease, as related to Pott's disease (a form of tuberculosis affecting the spine).  See Dorland's Illustrated Medical Dictionary 548 (31st ed. 2007).  The Veteran's service treatment records reflect that Pott's disease affected primarily the vertebrae at the seventh cervical through fifth thoracic levels.  

A review of the service medical records is negative for treatment of or a diagnosis of lung cancer while the Veteran was in active service.  Additionally, there is no indication from the record that the Veteran was diagnosed with any form of lung cancer within one year of his separation from active service.  The reports of VA examinations conducted in 1993 reflect that, despite having had pulmonary tuberculosis during service, the Veteran had regained normal pulmonary function, and his chest-rays were described as normal; a suspected abdominal aortic aneurysm was identified during the 1993 VA examinations and ruled out by abdominal ultrasound.  The Veteran's spine disability resulted in decreased ability to ambulate and resulted in decreased sensation, particularly in the left lower extremity.  The Veteran reported that it affected his body below the rib cage.  

In September 2006 the Veteran was seen at the Tennessee Valley VAMC for coughing and shortness of breath.  He and his wife stated that the symptoms had started about a week and a half prior, and had progressively worsened.  Because the Veteran reported night sweats as well as coughing, the Veteran was transported by ambulance on September 15, 2006 to a private treatment facility to secure an isolation bed due to concerns that tuberculosis (TB) had recurred.  At the private facility, the Veteran continued to complain of shortness of breath, chest pain, coughing and vomiting.  He reported that he had suffered night sweats, with increased fatigue and weight loss.  The Veteran was afforded a computed tomography (CT) scan of his chest, which ruled out TB and revealed numerous pulmonary masses and nodules, as well as infiltrates suggestive of pneumonia.  The Veteran thereafter underwent a bronchoscopy with transbronchial biopsies.  The providers determined that the Veteran had large cell lung cancer.  On September 16, 2006 the Veteran was found unresponsive and after several rounds of drugs and aggressive attempts at CPR, was declared dead.  

In a March 2008 statement, JC, MD, opined that the Veteran's pain medications, which were discontinued in July 2006 (about two months prior to the Veteran's death) because the pain medications had become ineffective, "for a time may have masked" the Veteran's respiratory malignancy symptoms.  Dr. JC stated that there was no "hard data" that identified the onset of pulmonary malignancy.

Following the July 2010 Remand, medical opinion was requested to address the appellant's contention that lack of sensation due to the service-connected spine abnormalities, or pain medications used to treat back pain, prevented timely diagnosis of the Veteran's pulmonary malignancy.  At that time, the examiner conducted a thorough review of the claims file, and based his opinions on this review and on the percentages of the most common presenting symptoms of lung cancer.  He opined that it was not likely that the Veteran's decreased sensation in his left chest and back due to service-connected spine disability masked the symptoms of lung cancer, or that pain medications otherwise prevented the Veteran from noticing symptoms of lung cancer, and opined that it was not likely that the symptoms of the Veteran's service-connected spine disorder were the same or overlapped with the lung cancer symptoms.  The Board finds this opinion to be probative.  

In comparison to the December 2011 VA opinion, Dr. JC's opinion is less probative.  Dr. JC did not provide a rationale for his opinion that the pain medications for service-connected spine disability "for a time may have masked" symptoms of a pulmonary malignancy.   Dr. JC stated that the narcotics may have masked the Veteran's symptoms, but himself noted the speculative nature of this opinion, stating that he had no "hard data" or medical history that pointed to the onset of the pulmonary malignancy.  The statement that the onset of the Veteran's increased pain in July 2006 "may have been" an indication of an ongoing problem, or "should have warranted" evaluation of the Veteran's complaints of chest pain is, at most, a speculative statement that a relationship "might" exist between the Veteran's service-connected disabilities and medications and delayed diagnosis of a pulmonary cancer.  Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (use of the term "could," without other rationale or supporting data, is speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little probative value when a physician makes equivocal findings that a relationship "may" be presented).

Moreover, the Board notes that Dr. JC did not provide an opinion as to the likelihood that the Veteran's death due to large cell cancer could have been prevented or postponed if he had noticed the pain or symptoms earlier.  Thus, the VA medical opinion that it is less than likely that there was a relationship between the Veteran's service-connected spine disability, or medication used to treat pain due to that disability, and his death due to lung cancer, is of considerably greater probative and persuasive value than the opinion from Dr. JC.

Lay persons are competent to provide observations of symptoms and to provide opinions on some medical issues, the issue of whether the Veteran's service-connected spine disease substantially and materially contributed to his death due to lung cancer falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The appellant may sincerely believe that pain medication the Veteran took for service-connected back disability substantially and materially contributed to the Veteran's death due to pulmonary embolus and lung cancer.  However, the appellant's lack of competent to provide a medical opinion greatly reduces the probative value of her statements.  

The unfavorable evidence provided by the 2011 VA medical opinion preponderates against the favorable statements provided by the appellant and the 2008 opinion provided by Dr. JC.  Additionally, there is no competent medical evidence of record that the Veteran's lung cancer was etiologically related to his active service, nor may lung cancer diagnosed some 50 years after the Veteran's service discharge be presumed related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for the cause of the Veteran's death is denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


